DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10 and 12-18 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Energin et al. (US Publication Number 2019/0371060 A1) teaches an improved human-computer interface (“HCI”) is disclosed herein for viewing a three-dimensional (“3D”) representation of a real-world environment from different, changing, and/or multiple perspectives. An AR device may capture, in real-time, a 3D representation of a scene using a surface reconstruction (“SR”) camera and a traditional Red Green & Blue (“RGB”) camera.
In addition to that, Chou (US Patent Number 8,675,067 B2) disclosed an immersive conference, in which participants in separate locations are brought together into a common virtual environment (scene), such that they appear to each other to be in a common space, with geometry, appearance, and real-time natural interaction (e.g., gestures) preserved. 
However, the closest prior arts of record do not disclose “mapping respective frames of the plurality of frames from the video stream onto the second three-dimensional model to place the video stream on the avatar, wherein the second mesh is generated independently of the video stream; from a perspective of a virtual camera of a second participant, rendering for display for the second participant the mapped avatar and the first mesh representing the first three-dimensional model of the object within the virtual environment; and demonstrating the object by: simultaneously rendering the first three-dimensional model of the object in the virtual environment and presenting a second video stream of the first three-dimensional model of the object” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 8 and 15.
Dependent claims 2-3 and 5-7 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 9-10 and 12-14 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 16-18 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674